NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 12-22 are allowed.
Claim 12 is allowed because the prior art of record does not disclose nor render obvious wherein said first pair of switches is driven by one of said switched-mode power supplies and said second pair of switches is driven by another one of said switched mode power-supplies; and wherein said first semiconductor switch of said first pair of switches and said second semiconductor switch of said first pair of switches are connected in series with each other by said first semiconductor switch or said second semiconductor switch of said second pair of switches as cited with the rest of the claimed limitations.
Claims 13-22 are allowed based on the dependency from claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842